DETAILED ACTION
This Office Action is a response to Applicant’s Arguments and Amendment submitted on March 10, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112
The 35 USC § 112 rejection (Claim 4) in the previous Office Action for being indefinite is hereby withdrawn in view of the Applicant’s Amendment.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (U. S. Publication 2014/0179993; previously of record).
Regarding Claim 1, Alexander discloses (see Paragraphs 65-66, 157-159, 175, 178, 186-188, and Figures 4, 13C, and 13D) a medical device (34; see Paragraph 157) comprising: a disk-shaped portion (184) having a distal end (lower portion of 34 as shown in Figure 4) and a proximal end (upper portion of 34 as shown in Figure 4) and configured to isolate a portion of a ventricular wall (see Paragraphs 65-66 and 186-188), the disk-shaped portion having a contracted state (see Figure 13C) when constrained within a delivery device (36/38) and a preset, expanded state (see Figure 13D) when deployed from the delivery device; the disk-shaped portion (184) comprises a center member (190) disposed on the proximal end (upper portion of 34 as shown in Figure 4) thereof, and an anchor (236) coupled to the distal end of the disk-shaped portion and configured to secure the medical device to the ventricular wall (see Paragraph 178).
Alexander does not disclose in the same embodiment, wherein the disk-shaped portion is formed from a tubular structure comprising a plurality of braided strands, and the disk-shaped portion comprises a center member disposed on the proximal end thereof, the center member configured to secure proximal ends of the plurality of braided strands of the disk-shaped portion.
Alexander, in a further embodiment, teaches (see Paragraphs 202-204 and Figure 17A) the disk shaped portion (324) is formed from a tubular structure (the plurality of braided strands, 328, define inner and outer surfaces defining a lumen/opening. This creates a disk/cone shape with an interior void in which 330/324 [or Figure 4] are can be accommodated and are disposed within. See Figure 17A) 
It would have been obvious at to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified Alexander to incorporate of Alexander’s embodiment with the disk shaped portion formed from a tubular structure comprising a plurality of braided strands in order to help secure the device and contain thrombi.
Regarding Claim 4, Alexander further discloses (see Paragraph 181 and Figure 8) the center member (190) is configured to engage the delivery device (46).
Regarding Claim 5, Alexander further discloses (see Paragraph 187 and Figure 13D) the anchor (236) is configured to extend partially into the ventricular wall (wall of 246).
Regarding Claim 6, Alexander further discloses (see Paragraph 178 and Figure 13D) the anchor (236) comprises a screw (helical portion of 236).
Regarding Claim 13, Alexander further discloses (see Paragraph 175 and Figure 4) the disk-shaped portion (184) further includes a membrane (194) or coating thereon.
Regarding Claim 14, Alexander discloses the invention substantially as claimed as discussed above except for where the membrane comprises polyester. Rather, .
Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive. 
The applicant argues “the braided strands disclosed by Alexander do not form the disk-shaped portion of the device, but rather are attached externally to the edges of the disk- shaped portion” (Applicant Argument Page 7); “Further, Alexander fails to teach or suggest the claimed feature of a center member of the disk-shaped portion configured to secure proximal ends of the plurality of braided strands of the disk-shaped portion. Rather, in the embodiments taught by Alexander that include a braided structure coupled to a frame, as described above, the braided structure is connected to a distal end of the stem into the ends of the segments” (Page 7 and Page 8 with this argument repeated on Page 9).
Alexander does disclose the “braided structure 328 is made of nickel titanium and is connected to a distal end of the stem 326 into the ends of the segments 332” in . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        



/SHAUN L DAVID/Primary Examiner, Art Unit 3771